NUMBER 13-12-00124-CR

                                     COURT OF APPEALS

                           THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI – EDINBURG


ANDREW DELEON,                                                                            Appellant,


                                                    v.

THE STATE OF TEXAS,                                                                         Appellee.


                       On appeal from the 319th District Court
                             of Nueces County, Texas.


                               MEMORANDUM OPINION

        Before Chief Justice Valdez and Justices Garza and Perkes
              Memorandum Opinion by Chief Justice Valdez
        Appellant, Andrew DeLeon, was convicted by a jury of two counts of sexual

assault of a child, a second-degree felony, enhanced to a first-degree felony.1 See TEX.

PENAL CODE ANN. § 22.011 (West 2011). Appellant was sentenced to twelve years’


        1
          Pursuant to a plea bargain with the State, at sentencing, appellant pleaded “true” to the State’s
allegation that he is a habitual felony offender.
confinement for each count. The trial court ordered the sentences to run concurrently.

Appellant’s appellate counsel, concluding that the appeal in this cause is frivolous, filed

an Anders brief, in which he reviewed the merits, or lack thereof, of the appeal. We

affirm.

                                       I.   ANDERS BRIEF

          Pursuant to Anders v. California, 386 U.S. 738, 744 (1967), appellant’s appellate

counsel has filed a motion to withdraw and a brief with this Court stating that he was

unable to find any non-frivolous error or any meritorious issues. Counsel’s brief meets

the requirements of Anders as it presents a professional evaluation demonstrating why

there are no arguable grounds to advance on appeal. See In re Schulman, 252 S.W.3d
403, 407 n.9 (Tex. Crim. App. 2008) (AIn Texas, an Anders brief need not specifically

advance >arguable= points of error if counsel finds none, but it must provide record

references to the facts and procedural history and set out pertinent legal authorities.@)

(citing Hawkins v. State, 112 S.W.3d 340, 343–44 (Tex. App.—Corpus Christi 2003, no

pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991).

          In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978), appellant’s counsel has carefully discussed why, under controlling authority,

there are no errors in the trial court’s judgment. Counsel specifically noted that he

reviewed the following potential issues: (1) violation of “the Rule”2 by witnesses at trial;

(2) whether any error occurred during the punishment phase of appellant’s trial; and (3)

whether trial counsel rendered ineffective assistance.        Counsel then proceeded to

explain why these potential issues are without merit. Counsel has demonstrated that he


          2
              See TEX. R. EVID. 614.


                                              2
has complied with the requirements of Anders by (1) examining the record and finding

no arguable grounds to advance on appeal, (2) serving a copy of the brief and motion to

withdraw as counsel on appellant, and (3) informing appellant of his right to review the

record and to file a pro se response.3 See Anders, 386 U.S. at 744; Stafford, 813
S.W.2d at 510 n.3; see also In re Schulman, 252 S.W.3d at 409 n.23. More than an

adequate period of time has passed, and appellant has not filed a pro se response.

See In re Schulman, 252 S.W.3d at 409.

                                    II.     INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488
U.S. 75, 80 (1988). We have reviewed the entire record and counsel’s brief; however,

we have found nothing that would arguably support an appeal. See Bledsoe v. State,

178 S.W.3d 824, 826–28 (Tex. Crim. App. 2005) (ADue to the nature of Anders briefs,

by indicating in the opinion that it considered the issues raised in the briefs and

reviewed the record for reversible error but found none, the court of appeals met the

requirement of Texas Rule of Appellate Procedure 47.1.@); Stafford, 813 S.W.2d at 509.

Accordingly, we affirm the judgment of the trial court.

                                   III.     MOTION TO WITHDRAW

        In accordance with Anders, appellant’s attorney has asked this Court for

permission to withdraw as counsel.             See Anders, 386 U.S. at 744; see also In re

Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779–80
        3
          The Texas Court of Criminal Appeals has held that “the pro se response need not comply with
the rules of appellate procedure in order to be considered. Rather, the response should identify for the
court those issues which the indigent appellant believes the court should consider in deciding whether the
case presents any meritorious issues.” In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App.
2008) (quoting Wilson v. State, 955 S.W.2d 693, 696-97 (Tex. App.—Waco 1997, no pet.)).


                                                    3
(Tex. App.—Dallas 1995, no pet.) (AIf an attorney believes the appeal is frivolous, he

must withdraw from representing the appellant. To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous.@) (citations omitted)). We grant counsel’s

motion to withdraw. Within five days of the date of this Court’s opinion, counsel is

ordered to send a copy of the opinion and judgment to appellant and advise him of his

right to file a petition for discretionary review.4 See TEX. R. APP. P. 48.4; see also In re

Schulman, 252 S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim.

App. 2006).

                                                            __________________
                                                            ROGELIO VALDEZ
                                                            Chief Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
8th day of August, 2013.




        4
          No substitute counsel will be appointed. Should appellant wish to seek further review of this
case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for
discretionary review or file a pro se petition for discretionary review. Any petition for discretionary review
must be filed within thirty days from the date of either this opinion or the last timely motion for rehearing or
timely motion for en banc reconsideration that was overruled by this Court. See TEX. R. APP. P. 68.2.
Effective September 1, 2011, any petition for discretionary review must be filed with the clerk of the Texas
Court of Criminal Appeals. See id. R. 68.3. Any petition for discretionary review should comply with the
requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See id. R. 68.4.


                                                       4